COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
JUVENTINO AYALA,
 
                        Appellant,
 
v.
 
MARTA AYALA,
 
                         Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00247-CV
 
Appeal from the
 
65th District Court
 
of El Paso County, Texas 
 
(TC# 2002CM1838) 
 




 
 


 
 


 
 



O P I N I O N
 
Pending before the Court is the
appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P.
42.1(a)(2), which states:
(a)
The appellate court may dispose of an appeal as follows:
 
.    .    .
 
(2)       in accordance with a motion of appellant to dismiss the appeal
or affirm the appealed judgment or order; but no party may be prevented from
seeking any relief to which it would otherwise be entitled.
 




Appellant has complied with the
requirements of Rule 42.1(a)(2).  The
Court has considered this cause on the appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
SUSAN LARSEN, Justice
October
24, 2002
 
Before
Panel No. 1
Larsen,
McClure, and Chew, JJ.
 
(Do
Not Publish)